Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
2.  	The information Disclosure Statements (IDS) filed 8/05/2022 and 11/12/2021 have been considered.   
Drawing Objections
3.	The drawings filed 4/07/2020 are objected to because:
	Figures 21A-B and 25A-B do not include or present a text or a letter on the vertical and/or horizontal axis. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action
	

Claim Objections
4.	Claims 4, 9, 12-14 and 19-20 are objected for the following reasons:
	In claims 4 and 12, “the first region G1”, “the second region G2”, “the third region G3”, and the Nth region GN “ should read “a first…, a second…, a third …., and Nth ….” To avoid lacking explicit antecedent basis.
	In claim 9, “the second regions surround the first regions” should read “the plurality of second regions surround the plurality of first regions”? Please be consistent.
	In claims 4, 12, and 19, “the individual gray value” should read “an individual gray value”.
	In claim 13, “the (N-1)th weighting factor” should read “(N-1)th weighting factor”.
	In claim 14 and 20, “derivative of equation (2) or (3) should read “derivative of the equation (2) or (3)” to avoid lacking explicit antecedent basis.
Appropriate correction is required.
 Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 as the claimed invention is
directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an
abstract idea) without significantly more.
	Specifically, representative Claim 1 recites: receiving a substrate having a surface and a plurality of patterns disposed on the surface; obtaining a gray scale image of the substrate, wherein the gray scale image comprises a plurality of regions, and each of the regions has a gray scale value; comparing the gray scale value of each region to a gray scale reference to define a first group, a second group and an Nth group, wherein each of the first group, the second group and the Nth group has at least a region, and the region in the first group has a first difference between its gray scale value and the gray scale reference, the region in the second group has a second difference between its gray scale value and the gray scale reference, and the region in the Nth group has an Nth difference between its gray scale value and the gray scale reference; performing a calculation according to the first difference, the second difference and the Nth difference to obtain a score; and when the score is greater than a value, determining the substrate to have an electrostatic discharge (ESD) defect, and when the score is less than the value, determining the substrate to be free of the ESD defect.

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”.
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
	Under the Step 2A, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. The abstract idea (bold font) above falls into the groupings of Mental Process such as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), e.g. comparing different scale images, performing calculating based on different scale images, and determining the substrate to have an electrostatic discharge (ESD) defect and determining if the substrate if free or defect. Thus, step 2A is yes.   
Similar limitations comprise the abstract idea of Claims 7 and 16.  
Next, under the Step 2B, we consider the claim as a whole and whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional limitations/elements of receiving and obtaining a gray scale image of a substrate, adding insignificant-extra solution activity to the abstract idea. 
The additional elements in the preambles in claims 1, 7 and 16, “a method for defect inspection” is not qualified for meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment of field of use.  
In conclusion, the above additional elements are not sufficient to amount to significantly more than the judicial exception and do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application (Step 2B is no). Therefore, the claim is not patent eligible.  
With regards to the dependent claims, claims 2-6, 8-15, and 17-20 provide additional features/ steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A) and recite no additional elements reflecting a practical application and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible.   
Claim Rejections - 35 USC § 112
7. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-6, 11-12, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
	a. The recitation in claim 1 lines 15-17 and claim 7, “when the score is greater/ less than a value” is indefinite, it is unclear what “value” refers to?
	b. In claim 4, “the calculation is performed according to the equation (1) is indefinite. It is unclear what Ws represents for?  In addition, it is unclear whether the equation (1) is the same “calculation” as recited in claim 1 lines 13-14?
	c. The recitation in claim 11, “wherein each of the first group, the second group and the Nth group has (1) at least a first region or at least a second region, (2) the regions in the same group have the differences in a same range, and (2) regions in different groups have the differences in different ranges” lacks antecedent basis and indefinite. It is unclear (1) if one first region in a group how to determine the difference in the same/different range? (2) It is unclear what “the regions/regions” refer to, whether a first, second, or both regions?  
d. The recitation in claim 12, “The method of claim 10, wherein the first
calculation is performed” lacks antecedent basis. It is unclear whether the first 
calculation” refers to “the calculation” in claim 7 line 8? 
e. The recitation in claim 16, “a difference between (1) its gray scale value and a gray scale reference; performing a first calculation according to the difference between the gray scale reference and the gray scale value of (2) each of the regions in the defect region to obtain a score” lack antecedent basis and indefinite. It is unclear what (1) “its” and (2) “each of the regions” refer to, whether a first, a plurality of second regions, or both regions?   
f. Further, “when the score is greater than a value” is indefinite. It is unclear what “a value” refers to?
g. The recitation in claim 18, “comparing the gray scale value of (1) each region to the gray scale reference, wherein each of the first group, the second group and the Nth group has at least the first region or the second regions, (1) each of the regions in the first, second, and Nth group has a first, second, and Nth difference between (2) its gray scale value and the gray scale reference, each of (1) the region in the second group has a second difference between (2) its gray scale value and the gray scale reference” lack antecedent basis and indefinite. It is unclear what (1) and (2) refer to, whether the first region, the second regions, or both regions? 
h. In claim 19, “the first calculation is performed by equation (3)” is indefinite. It is unclear whether the equation (3) is the same “first calculation” as recited in claim 16 lines 9-11?
Dependent claims are also rejected for the same reason as respective parent claim.
9.	The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers


10.	Claims 8-9, 11-12, and 19 are rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
a. The recitation in claim 8, “enlarging the potential defect region to include a plurality of second regions to define the defect region” is improper dependent form because claim 7 does not include a plurality of second regions.
b. Claim 9 is rejected for the same reason as its parent claim 8.
c. The recitation in claim 11, “wherein each of the first, second, and Nth group has at least a first or a second region” is improper dependent form because claim 7 does not include at least a second region.
d. The recitation in claim 12, “The method of claim 10, wherein the first calculation is performed” is improper form because claim 10 does not include a first calculation.
e. The recitation in claim 19, “the method of claim 18, wherein the first calculation” is improper form because claim 18 does not include a first calculation.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

11.	Examiner note: Due to number of 35 USC 112 rejections, the examiner has provided a number of examples of the claim deficiencies in the above rejections, however, the list of deficiencies may not be all inclusion. Applicant should refer to theses as examples of deficiencies and should make all the necessary correction to eliminate the claim rejections.
For the purpose of examination, the claims have been treated on their merit as the best understood by the Examiner. 

Claim Rejections - 35 USC § 103
12. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13.	 Claims 1-3, 7, 10, and 11 are rejected under AIA  35 U.S.C. 103 as being obvious over US patent 6,504,948 of Schemmel et al, hereinafter Schemmel in view of US patent 7,237,209 of Strickland et al, hereinafter Strickland.
As per Claim 1, Schemmel teaches a method for defect inspection, comprising: 
receiving a substrate having a surface and a plurality of patterns disposed on the surface ( col 3 lines 47-49, Fig 1, silicon wafer image acquisition system 10; patterns of silicon chips 38 as shown in Fig 2B, col 5 line 33 ); 
obtaining a gray scale image of the substrate ( optical image acquisition system 30 in Fig 1, col 4 lines 55-56, col 9 lines 3-4 ), wherein the gray scale image comprises a plurality of regions, and each of the regions has a gray scale value ( chip 38 considered “region”, has gray scale value, e.g. dark and light, see col 7 lines 55-56, e.g. gray scale ranging 12 to 15 on a 256 gray scale, see col 10 lines 7-14 and 59-64 );
comparing the gray scale value of each region to a gray scale reference to define a first group, a second group and an Nth group, wherein each of the first group, the second group and the Nth group has at least a region ( col 11 lines 59-64, col 5 line 65 to col 6 line 3 and 35-46, col 7 lines 1-10 – statistical die model matrix considered “gray scale reference”, all neighborhoods “groups” within each chip 38, see col 10 lines 9-10); and the region in the first group has a first difference between its gray scale value and the gray scale reference, the region in the second group has a second difference between its gray scale value and the gray scale reference, and the region in the Nth group has an Nth difference between its gray scale value and the gray scale reference (analyze gray scale values for each neighborhood of pixels within each matrix chip 37, col 8 lines 60-65, e.g. Fig 4 shows a histogram 72 represents die value on a gray scale ranging from 0 to 256, see col 10 lines 7-14 and 55-64. As gray scale ranging from 0 to 256 (dark to white), thus, there is a difference in gray scale between each neighborhood of pixels of chip 38).
Schemmel does not teach performing a calculation according to the first difference, the second difference and the Nth difference to obtain a score; and when the score is greater than a value, determining the substrate to have an electrostatic discharge (ESD) defect, and when the score is less than the value, determining the substrate to be free of the ESD defect.  
Strickland teaches performing a calculation according to the first difference, the second difference and the Nth difference to obtain a score, and when the score is greater than a value, determining the substrate to have an electrostatic discharge (ESD) defect, and when the score is less than the value, determining the substrate to be free of the ESD defect (col 2 steps a., b., and c.; col 4 lines 50-65). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Schemmel to calculate score as taught by Strickland that would facilitate calculating the score for the intended ESD route, thus, hence predictions can be made as to whether the netlist route is a potential weakness for the device (Strickland, col 4 lines 52-55).
As per Claim 2, Schemmel in view of Strickland teaches the method of Claim 1, Schemmel further teaches wherein the obtaining of the gray scale image of the substrate further comprises: scanning the surface of the substrate with an optical inspection tool (col 4 lines 55-56) to generate light reflected from the surface of the substrate (col 8 lines 15-21); and obtaining the gray scale image of the substrate according to the reflected lights (col 7 lines 40-42, col 9 lines 3-4, col 10 lines 7-10).  
As per Claim 3, Schemmel in view of Strickland teaches the method of Claim 1, Schimmel further teaches wherein the first difference is less than the second difference, and the (N-1) th difference is less than the Nth difference (Fig 4 shows a histogram 72 represents die value on a gray scale ranging from 0 to 256, see col 10 lines 7-14 and 55-64. As gray scale ranging from 0 to 256 (dark to white) sequentially, thus, the one ordinary skill in the art can understand that each of grayscale level should be sequentially ranging from 0 to 256 of chip 38). 
As per Claim 7, Schemmel teaches a method for defect inspection, comprising: 
receiving a substrate having a surface and a plurality of patterns disposed on the surface ( col 3 lines 47-49, Fig 1, silicon wafer image acquisition system 10; patterns of silicon chips 38 as shown in Fig 2B, col 5 line 33 ); 
obtaining a gray scale image of the substrate (optical image acquisition system 30 in Fig 1, col 4 lines 55-56, col 9 lines 3-4); 
defining a defect region in the gray scale image (Fig 2B, defects on chips 38, col 7 lines 43-52), wherein the defect region has a plurality of first regions, and each of the first regions has a gray scale value and a difference between its gray scale value and a gray scale reference (chip 38 considered “region”, has gray scale value, e.g. dark and light, see col 7 lines 55-56, e.g. gray scale ranging 12 to 15 on a 256 gray scale, see col 10 lines 7-14 and 59-64).
Schemmel does not teach performing a calculation to obtain a score; and when the score is greater than a value, determining the substrate to have a complicated defect, and when the score is less than the value, determining the substrate to be free of the complicated defect.  
Strickland teaches performing a calculation to obtain a score; and when the score is greater than a value, determining the substrate to have a complicated defect, and when the score is less than the value, determining the substrate to be free of the complicated defect (col 2 steps a., b., and c.; col 4 lines 50-65). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Schemmel to calculate score as taught by Strickland that would facilitate calculating the score, e.g. for the intended ESD defected route and predicting whether the netlist route is a potential weakness for the device (Strickland, col 4 lines 52-55).
   As per Claim 10, Schemmel in view of Strickland teaches the method of Claim 7, Schemmel further teaches the defect region has a width along a first direction and a length along a second direction, and the width and the length are substantially equal to each other (Fig 2D shows potential surface defect on individual chip 38 in square shape, col 3 lines 5-7).
As per Claim 11, Schemmel in view of Strickland teaches the method of Claim 7, wherein the defining of the defect region in the gray scale image further comprises defining a first group, a second group and an Nth group, wherein each of the first group, the second group and the Nth group has at least a first region or at least a second region, the regions in the same group have the differences in a same range, and regions in different groups have the differences in different ranges (analyze gray scale values for each neighborhood of pixels within each matrix chip 37, col 8 lines 60-65, e.g. Fig 4 shows a histogram 72 represents die value on a gray scale ranging from 0 to 256, see col 10 lines 7-14 and 55-64. As gray scale ranging from 0 to 256 (dark to white),  there is a difference in gray scale between each neighborhood of pixels of chip 38).  
13.	 Claim 6 is rejected under AIA  35 U.S.C. 103 as being obvious over Schemmel in view of Strickland and US 6,218,704 of Brown et al, hereinafter Brown.
As per Claim 6, Schemmel in view of Strickland teaches the method of Claim 1, but does not teach further comprising using an aerial image measurement system (AIMS) when the substrate is determined to have the ESD defect. Brown teaches using an aerial image measurement system (AIMS) when the substrate is determined to have the ESD defect (col 2 lines 57-67, col 6 lines 40-46, col 7 lines 53-62).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Schemmel and Strickland to use aerial image when the substrate due exposure of the resist as taught by Brown that would prevent ESD and allow very precise image control for the space width within each chip, across each wafer and form one batch of product wafers to the next (Brown, col 5 lines 36-51).
14.	 Claims 8-9 are rejected under AIA  35 U.S.C. 103 as being obvious over Schemmel in view of Strickland and US 2006/0067571 of Onishi.
As per Claim 8, Schemmel in view of Strickland teaches the method of Claim 7, Schemmel further teaches the defining of the defect region in the gray scale image further comprises: comparing the gray scale image to the gray scale reference to identify a potential defect region (col 11 lines 59-64, col 5 line 65 to col 6 line 3 and 35-46, col 7 lines 1-10 and 43-52 – statistical die model matrix considered “gray scale reference”), but does not explicitly teach enlarging the potential defect region to include a plurality of second regions to define the defect region. Onishi teaches enlarging the potential defect region to include a plurality of second regions to define the defect region (Fig 4 shows region 62 is enlarged and show other regions 411). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Schemmel and Strickland to be able to enlarge the region as taught by Onishi that would be possible to detect defects with high efficiency by using a defect detection condition on a different area of defect for each inspection region. (Onishi, abstract last 4 lines).
As per Claim 9, Schemmel in view of Strickland and Onishi teaches the method of Claim 8, Onishi further teaches wherein the second regions surround the first regions (Fig 4 shows the second regions “0” surrounded first region “1”).	
Conclusion
14.	Claims 4-5 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correct the 101 and 112 rejections as set forth in this Office action.	
 	The following is an examiner’s statement of reason for allowance: The prior arts do not teach claim 16 performing a first calculation according to the difference between the gray scale reference and the gray scale value of each of the regions in the defect region to obtain a score; performing a second calculation to obtain a graphical diagram when the score is greater than a value; and when two peaks are shown in the graphical diagram, determining the substrate to have a shielding layer extension defect, and when more than two peaks are shown in the graphical diagram, determining the substrate to have a hard mask/shielding layer extension defect, and equation in claims 4, 12, and 19 to calculate a score based on each group and weighting factors as recited in the claims. Dependent claims 5, 13-15, and 17- 20 are objected for the same reason as respective parent claim.
15.	The following pertinent prior arts, such as US patent 8,188,545 of Saiki et al (INTEGRATED CIRCUIT DEVICE AND ELECTRONIC INSTRUMENT); US patent 6,660,540 of Englisch (TEST WAFER AND METHOD FOR INVESTIGATING ELECTROSTATIC DISCHARGE INDUCED WAFER DEFECTS); US 2013/0271595 of Hiroi et al (CIRCUIT PATTERN INSPECTING DEVICE AND INSPECTING METHOD THEREOF); and US patent 7,630,535 of Isomura DIE-TO-DIE PHOTOMASK DEFECT DETECTION USING REGION DATA TO MODIFY INSPECTION THRESHOLDS);  
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /LYNDA DINH/ Examiner, Art Unit 2857  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863